
	

115 S606 IS: Identity Theft and Tax Fraud Prevention Act of 2017
U.S. Senate
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 606
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2017
			Mr. Nelson (for himself, Mr. Blumenthal, Ms. Klobuchar, Mrs. Gillibrand, Mr. Cardin, Mr. Casey, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent taxpayer identity theft and tax refund fraud,
			 and for other purposes.
	
	
		1.Short title; etc
			(a)Short title
 This Act may be cited as the Identity Theft and Tax Fraud Prevention Act of 2017.
 (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)SecretaryIn this Act, the term Secretary means the Secretary of the Treasury or the Secretary's delegate. (d)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; etc.
					TITLE I—Identity Theft and Tax Refund Fraud Prevention
					Subtitle A—General Provisions
					Sec. 101. Guidelines for stolen identity refund fraud cases.
					Sec. 102. Criminal penalty for misappropriating taxpayer identity in connection with tax fraud.
					Sec. 103. Increased penalty for improper disclosure or use of information by preparers of returns.
					Sec. 104. Notification of suspected identity theft.
					Sec. 105. Local law enforcement liaison.
					Subtitle B—Administrative Authority To Prevent Identity Theft and Tax Refund Fraud
					Sec. 111. Authority to transfer Internal Revenue Service appropriations to combat tax fraud.
					Sec. 112. Streamlined critical pay authority for information technology positions.
					Sec. 113. Access to the National Directory of New Hires for tax administration purposes.
					Sec. 114. Use of information in Do Not Pay Initiative in prevention of identity theft refund fraud.
					Sec. 115. Minimum standards for professional tax preparers.
					Sec. 116. Sense of the Senate on strengthened penalties and enforcement for impersonating an IRS
			 official or agent.
					Subtitle C—Reports
					Sec. 121. IRS Report on stolen identity refund fraud.
					Sec. 122. Report on status of the Identity Theft Tax Refund Fraud Information Sharing and Analysis
			 Center.
					Sec. 123. Report on IRS imposter phone scam.
					TITLE II—Improvements to Electronic Filing of Tax Returns
					Sec. 201. Study on feasibility of blocking electronically filed tax returns.
					Sec. 202. Enhancements to IRS PIN Program.
					Sec. 203. Increasing electronic filing of returns.
					Sec. 204. Internet platform for Form 1099 filings.
					Sec. 205. Requirement that electronically prepared paper returns include scannable code.
					Sec. 206. Authentication of users of electronic services accounts.
				
			IIdentity Theft and Tax Refund Fraud Prevention
			AGeneral Provisions
				101.Guidelines for stolen identity refund fraud cases
 (a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary, in consultation with the National Taxpayer Advocate, shall develop and implement publicly available guidelines for management of cases involving stolen identity refund fraud in a manner that reduces the administrative burden on taxpayers who are victims of such fraud.
 (b)Standards and procedures To be consideredThe guidelines described in subsection (a) may include— (1)standards for—
 (A)the average length of time in which a case involving stolen identity refund fraud should be resolved,
 (B)the maximum length of time, on average, a taxpayer who is a victim of stolen identity refund fraud and is entitled to a tax refund which has been stolen should have to wait to receive such refund, and
 (C)the maximum number of offices and employees within the Internal Revenue Service with whom a taxpayer who is a victim of stolen identity refund fraud should be required to interact in order to resolve a case,
 (2)standards for opening, assigning, reassigning, or closing a case involving stolen identity refund fraud, and
 (3)procedures for implementing and accomplishing the standards described in paragraphs (1) and (2), and measures for evaluating such procedures and determining whether such standards have been successfully implemented.
						
					102.
					Criminal penalty
			 for misappropriating taxpayer identity in connection with tax fraud
					
						(a)
						In
			 general
 Section 7206 is amended—  (1) by striking Any person and inserting the following:
							
								
									(a)
									In
				general
 Any person , and  (2) by adding at the end the following new subsection:
							
								
									(b)
									Misappropriation of
				identity
 Any person who willfully misappropriates another person's taxpayer identity (as defined in section 6103(b)(6)) for the purpose of making any list, return, account, statement, or other document submitted to the Secretary under the provisions of this title shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $250,000 ($500,000 in the case of a corporation) or imprisoned not more than 5 years, or both, together with the costs of prosecution.
								.
						
						(b)
 Identity protection personal identification numberSection 6109 is amended by inserting after subsection (d) the following new subsection:
						
							(e)Identity protection personal identification number
 (1)In generalFor purposes of this section, the term identifying number shall include an identity protection personal identification number, as defined in paragraph (2). (2)DefinitionThe term identity protection personal identification number means a number assigned by the Secretary to a taxpayer to help prevent the misuse of the social security account number of the taxpayer on fraudulent Federal income tax returns and to assist the Secretary in verifying a taxpayer's identity..
					(c)Effective
 dateThe amendments made by subsection (a) shall apply to offenses committed on or after the date of the enactment of this Act.
					103.Increased
			 penalty for improper disclosure or use of information by preparers of
			 returns
					(a)In
 generalSection 6713 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and
 (2)by inserting after subsection (a) the following new subsection:
							
								(b)Enhanced
				penalty for improper use or disclosure relating to identity theft
									(1)In
 generalIn the case of a disclosure or use described in subsection (a) that is made in connection with a crime relating to the misappropriation of another person's taxpayer identity (as defined in section 6103(b)(6)), whether or not such crime involves any tax filing, subsection (a) shall be applied—
 (A)by substituting $1,000 for $250, and
 (B)by substituting $50,000 for $10,000.
										(2)Separate
 application of total penalty limitationThe limitation on the total amount of the penalty under subsection (a) shall be applied separately with respect to disclosures or uses to which this subsection applies and to which it does not apply.
									.
						(b)Criminal
 penaltySection 7216(a) is amended by striking $1,000 and inserting $1,000 ($100,000 in the case of a disclosure or use to which section 6713(b) applies).
					(c)Effective
 dateThe amendments made by this section shall apply to disclosures or uses on or after the date of the enactment of this Act.
					104.Notification of suspected identity theft
					(a)In
 generalChapter 77 is amended by adding at the end the following new section:
						
							7529.Notification
		  of suspected identity theft
 If the Secretary determines that there has been or may have been an unauthorized use of the identity of any individual, the Secretary shall, without jeopardizing an investigation relating to tax administration—
 (1)as soon as practicable, notify the individual of such determination and provide— (A)instructions on how to file a report with law enforcement regarding the unauthorized use of the identity of the individual,
 (B)the identification of any forms necessary for the individual to complete and submit to law enforcement to permit access to personal information of the individual during the investigation,
 (C)information regarding actions the individual may take in order to protect the individual from harm relating to such unauthorized use, and
 (D)an offer of identity protection measures to be provided to the individual by the Internal Revenue Service, such as the use of an identity protection personal identification number (as defined in section 6109(e)), and
 (2)at the time the information described in paragraph (1) is provided (or, if not available at such time, as soon as practicable thereafter), issue additional notifications to such individual (or such individual's designee) regarding—
 (A)whether an investigation has been initiated in regards to such unauthorized use, (B)whether the investigation substantiated an unauthorized use of the identity of the individual, and
 (C)whether— (i)any action has been taken against a person relating to such unauthorized use, or
 (ii)any referral has been made for criminal prosecution of such person and, to the extent such information is available, whether such person has been criminally charged by indictment or information.
										.
					(b)Clerical
 amendmentThe table of sections for chapter 77 is amended by adding at the end the following new item:
						Sec. 7529. Notification of suspected identity
		  theft..
					(c)Effective
 dateThe amendments made by this section shall apply to determinations made after the date of the enactment of this Act.
					105.Local law
			 enforcement liaison
 (a)EstablishmentThe Commissioner of Internal Revenue shall establish within the Criminal Investigation Division of the Internal Revenue Service the position of Local Law Enforcement Liaison.
 (b)DutiesThe Local Law Enforcement Liaison shall serve as the primary source of contact for State and local law enforcement authorities with respect to tax-related identity theft and other tax fraud matters, having duties that shall include—
 (1)receiving information from State and local law enforcement authorities,
 (2)responding to inquiries from State and local law enforcement authorities,
 (3)administering authorized information-sharing initiatives with State or local law enforcement authorities and reviewing the performance of such initiatives,
 (4)ensuring any information provided through authorized information-sharing initiatives with State or local law enforcement authorities is used only for the prosecution of identity theft-related crimes and not re-disclosed to third parties, and
 (5)any other duties as delegated by the Commissioner of Internal Revenue.
						BAdministrative Authority To Prevent Identity Theft and Tax Refund Fraud
				111.Authority to
			 transfer Internal Revenue Service appropriations to combat tax fraud
 (a)In generalFor any fiscal year, in addition to any other authority to transfer amounts appropriated to an Internal Revenue Service account, the Commissioner of Internal Revenue (referred to in this section as the Commissioner) may transfer not more than $10,000,000 to any account of the Internal Revenue Service from amounts appropriated to other Internal Revenue Service accounts. Any amounts so transferred shall be used solely for the purposes of preventing, detecting, and resolving potential cases of tax fraud, which may include educating taxpayers about common tax fraud scams and how to protect themselves from such scams.
 (b)LimitationThe Commissioner shall not transfer any amounts described in subsection (a) unless the Commissioner has determined that taxpayer services provided by the Internal Revenue Service to the public (including telephone operations, forms and publications, and similar types of taxpayer assistance) will not be impaired by such transfer.
					112.Streamlined critical pay authority for information technology positions
 (a)AuthoritySection 9503(a) of title 5, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking the Secretary of the Treasury and all that follows through establish and inserting the Secretary of the Treasury may, during the period beginning on the date of the enactment of the Identity Theft and Tax Fraud Prevention Act of 2017 and ending on September 30, 2022, establish, and
 (2)in paragraph (1)(B), by striking the Internal Revenue Service's successful accomplishment of an important mission and inserting the functionality of the information technology operations of the Internal Revenue Service.
 (b)Recruitment, retention, relocation incentives, and relocation expensesSection 9504 of title 5, United States Code, is amended—
 (1)in subsection (a)— (A)by striking Before September 30, 2013 and inserting During the period beginning on the date of the enactment of the Identity Theft and Tax Fraud Prevention Act of 2017 and ending on September 30, 2022, and
 (B)by inserting for employees holding positions described in section 9503(a)(1) after incentives, and (2)in subsection (b)—
 (A)by striking Before September 30, 2013 and inserting During the period beginning on the date of the enactment of the Identity Theft and Tax Fraud Prevention Act of 2017 and ending on September 30, 2022, (B)by striking employees transferred or reemployed and inserting employees holding positions described in section 9503(a)(1) who are transferred or reemployed during such period, and
 (C)by striking section 9502 or 9503 after June 1, 1998 and inserting section 9503 during such period. (c)Performance awards for senior executivesSection 9505(a) of title 5, United States Code, is amended—
 (1)by striking Before September 30, 2013 and inserting During the period beginning on the date of the enactment of the Identity Theft and Tax Fraud Prevention Act of 2017 and ending on September 30, 2022, and (2)by striking significant functions and inserting the information technology operations.
 (d)Effective dateThe amendments made by this section shall apply to payments made on or after the date of the enactment of this Act.
					113.Access to the National Directory of New Hires for tax administration purposes
 (a)In generalParagraph (3) of section 453(i) of the Social Security Act (42 U.S.C. 653(i)) is amended to read as follows:
						
							(3)Administration of Federal tax
 lawsThe Secretary of the Treasury shall have access to the information in the National Directory of New Hires solely for purposes of administering the Internal Revenue Code of 1986..
					(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
 114.Use of information in Do Not Pay Initiative in prevention of identity theft refund fraudThe Secretary shall use the information available under the Do Not Pay Initiative established under section 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) to help prevent identity theft refund fraud.
				115.Minimum standards for professional tax preparers
 (a)In generalSubsection (a) of section 330 of title 31, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
							
 (1)establish minimum standards regulating— (A)the practice of representatives of persons before the Department of the Treasury; and
 (B)the practice of tax return preparers; and, and (2)in paragraph (2)—
 (A)by inserting or tax return preparer after representative each place it appears, and (B)by inserting or in preparing their tax returns, claims for refund, or documents in connection with tax returns or claims for refund after cases in subparagraph (D).
 (b)Authority To sanction regulated tax return preparersSubsection (b) of section 330 of title 31, United States Code, is amended— (1)by striking before the Department,
 (2)by inserting or tax return preparer after representative each place it appears, and (3)in paragraph (4), by striking misleads or threatens and all that follows and inserting
							
 misleads or threatens—(A)any person being represented or any prospective person being represented; or (B)any person or prospective person whose tax return, claim for refund, or document in connection with a tax return or claim for refund, is being or may be prepared..
 (c)Tax return preparer definedSection 330 of title 31, United States Code, is amended by adding at the end the following new subsection:
						
 (e)Tax return preparerFor purposes of this section— (1)In generalThe term tax return preparer has the meaning given such term under section 7701(a)(36) of the Internal Revenue Code of 1986.
 (2)Tax returnThe term tax return has the meaning given to the term return under section 6696(e)(1) of the Internal Revenue Code of 1986. (3)Claim for refundThe term claim for refund has the meaning given such term under section 6696(e)(2) of such Code..
					116.Sense of the Senate on strengthened penalties and enforcement for impersonating an IRS official or
 agentIt is the sense of the Senate that the penalties under section 912 of title 18, United States Code, for impersonating an officer or employee acting under the authority of the United States should be amended to increase the penalties for impersonating an official or agent of the Internal Revenue Service and enforced to the fullest extent of the law.
				CReports
				121.IRS Report on stolen identity refund fraud
 (a)In generalNot later than September 30, 2018, and every even-numbered calendar year thereafter through September 30, 2026, the Secretary shall report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the extent and nature of stolen identity refund fraud under the Internal Revenue Code of 1986, as based on the most recent data that is available.
 (b)ContentsThe report described in subsection (a) shall include— (1)a discussion of the detection, prevention, and enforcement activities undertaken by the Internal Revenue Service with respect to such fraud, including—
 (A)efforts to combat stolen identity refund fraud, including an update on the victims’ assistance unit (or any equivalent unit),
 (B)an update on Internal Revenue Service efforts and results associated with limiting multiple refunds to the same financial account and physical address, with appropriate exceptions, and
 (C)Internal Revenue Service efforts associated with other avenues for addressing stolen identity refund fraud,
 (2)information regarding the average and maximum amounts of time that elapsed before resolution of a victim's case,
 (3)an analysis of ways to accelerate information matching in order to prevent stolen identity refund fraud,
 (4)an update on the implementation of the relevant provisions of this Act and the amendments made by this Act, and
 (5)identification of any further legislation to protect taxpayer resources and information, including preventing tax refund fraud related to the Internal Revenue Service’s e-Services tools and electronic filing identification numbers.
 (c)Additional information for the first reportThe first report required under this section shall include— (1)an assessment of the progress made by the Internal Revenue Service on identity theft outreach and education to individuals, businesses, State agencies, and other external organizations, and
 (2)the results of a study on the costs and benefits relating to enhancement of the taxpayer authentication approach employed by the Internal Revenue Service in the electronic tax return filing process.
 122.Report on status of the Identity Theft Tax Refund Fraud Information Sharing and Analysis CenterNot later than 90 days after the date of the enactment of this Act, the Secretary shall report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on—
 (1)whether the Identity Theft Tax Refund Fraud Information Sharing and Analysis Center (referred to in this section as the Center) is fully operational,
 (2)if the Center is not fully operational, what steps are necessary for the Center to be fully operational and an estimate of when the Center will be fully operational, and
 (3)any challenges that remain for effective sharing of information between the public and private sectors and efforts that are being undertaken to address such challenges.
					123.Report on IRS imposter phone scam
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Inspector General for Tax Administration, in consultation with the Federal Communications Commission and the Federal Trade Commission, shall submit a report to Congress regarding identity theft phone scams under which individuals attempt to obtain personal information over the phone from taxpayers by falsely claiming to be calling from or on behalf the Internal Revenue Service.
 (b)Contents of reportSuch report shall include— (1)a description of the nature and form of such scams,
 (2)an estimate of the number of taxpayers contacted pursuant to, and the number of taxpayers who have been victims of, such scams,
 (3)an estimate of the amount of wrongful payments obtained from such scams, and (4)details of potential solutions to combat and prevent such scams, including best practices from the private sector and technological solutions.
						IIImprovements to Electronic Filing of Tax Returns
 201.Study on feasibility of blocking electronically filed tax returnsNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the feasibility of implementing a program under which a person who has filed an identity theft affidavit with the Secretary may elect to prevent the processing of any Federal tax return submitted in an electronic format by anyone purporting to be such person, including a recommendation on whether to implement such a program.
			202.Enhancements
			 to IRS PIN Program
 Not later than July 1, 2019, the Secretary shall establish a program to issue, upon request, an identity protection personal identification number (as described in section 6109(e)(2) of the Internal Revenue Code of 1986 (as added by section 102(b) of this Act)) to any individual after the individual's identity has been verified to the satisfaction of the Secretary.
			203.Increasing
		electronic filing of returns
 (a)In generalSubparagraph (A) of section 6011(e)(2) is amended by striking 250 and inserting the applicable number of. (b)Applicable numberSubsection (e) of section 6011 is amended by adding at the end the following new paragraph:
					
						(5)Applicable
 numberFor purposes of paragraph (2)(A), the applicable number is—
 (A)in the case of returns and statements relating to calendar years before 2020, 250, (B)in the case of returns and statements relating to calendar year 2020, 200,
 (C)in the case of returns and statements relating to calendar year 2021, 150,
 (D)in the case of returns and statements relating to calendar year 2022, 100,
 (E)in the case of returns and statements relating to calendar year 2023, 50, and
 (F)in the case of returns and statements relating to calendar years after 2023, 20..
				(c)Returns filed
			 by a tax return preparer
 (1)In generalSubparagraph (A) of section 6011(e)(3) is amended to read as follows:
						
 (A)In generalThe Secretary shall require that any individual income tax return which is prepared and filed by a tax return preparer be filed on magnetic media. The Secretary may waive the requirement of the preceding sentence if the Secretary determines, on the basis of an application by the tax return preparer, that the preparer cannot meet such requirement based on technological constraints (including lack of access to the Internet).
							.
 (2)Conforming amendmentParagraph (3) of section 6011(e) is amended by striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph (B).
					(d)Effective
 dateThe amendments made by this section shall apply to returns the due date for which (determined without regard to extensions) is after December 31, 2018.
				
				204.
				Internet
			 platform for Form 1099 filings
				
					(a)
					In
			 general
 Not later than January 1, 2022, the Secretary shall make available an Internet website or other electronic media, similar to the Business Services Online Suite of Services provided by the Social Security Administration, that will provide taxpayers access to resources and guidance provided by the Internal Revenue Service and will allow taxpayers to—
					
						(1)
 prepare and file Forms 1099,  (2) prepare Forms 1099 for distribution to recipients other than the Internal Revenue Service, and
					
						(3)
 create and maintain necessary taxpayer records.
					(b)Early
 implementation for Forms 1099–MISCNot later than January 1, 2020, the Internet website under subsection (a) shall be available in a partial form that will allow taxpayers to take the actions described in such subsection with respect to Forms 1099–MISC required to be filed or distributed by such taxpayers.
				
				205.
				Requirement
		that electronically prepared paper returns include scannable code
				
					(a)
					In
		general
 Subsection (e) of section 6011, as amended by section 203(b) of this Act, is amended by adding at the end the following new paragraph:
					
						
							(6)
							Special rule
		  for returns prepared electronically and submitted on paper
 The Secretary shall require that any return of tax which is prepared electronically, but is printed and filed on paper, bear a code which can, when scanned, convert such return to electronic format.
						.
				
					(b)
					Conforming
		amendment
 Paragraph (1) of section 6011(e) is amended by striking paragraph (3) and inserting paragraphs (3) and (6).
				(c)Effective
 dateThe amendments made by this section shall apply to returns of tax the due date for which (determined without regard to extensions) is after December 31, 2018.
 206.Authentication of users of electronic services accountsBeginning 180 days after the date of the enactment of this Act, the Secretary shall verify the identity of any individual opening an e-Services account with the Internal Revenue Service before such individual is able to use the e-Services tools.
